Citation Nr: 9902558	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Marine 
Corps (USMC) from June 1978 to May 1993.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a March 1994 rating decision from the Honolulu, 
Hawaii, Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, granted service connection 
for hemorrhoids, with a noncompensable evaluation.  

In July 1997, the Board remanded the veterans claim to the 
RO to obtain records of treatment for hemorrhoids subsequent 
to August 1993, specifically from the Honolulu VA Medical 
Center (MC).  The Board also ordered the RO to schedule the 
veteran for a VA examination with an appropriate medical 
specialist to determine the extent of his hemorrhoids.  The 
record contains the requested outpatient treatment records 
from the Honolulu VAMC and a VA examination was conducted in 
April 1998.  In May 1998, following review of the additional 
evidence, the RO granted an increased evaluation of 10 
percent for the veterans service connected hemorrhoids 
effective May 8, 1993, under diagnostic code 7336.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2. The veterans condition is manifested by recurrent, 
internal and external, prolapsing, reducible hemorrhoids 
with bleeding and redundant tissue, but with no anemia or 
fissures.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115, Diagnostic Code 
7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In June 1993, the veteran filed a claim for VA benefits for 
service connection for hemorrhoids, bilateral pes planus, a 
respiratory condition, and residuals of a right leg injury 
and operation.  

The veterans service medical records indicated an initial 
diagnosis of external swollen hemorrhoids in April 1980.  The 
veteran returned several times with similar complaints until 
November 1984, when a hemorrhoidectomy was performed for 
excision of a thrombosed hemorrhoid.  The physician indicated 
a high probability of recurrence and informed the veteran to 
report thrombosis.  The veteran again sought treatment for 
hemorrhoids in May 1988 including surgical consultation.  
The veteran made recurrent complaints of hemorrhoid pain in 
1989, 1990 and 1991. 

In February 1993, the Physical Evaluation Board (PEB) found 
that the veteran was unfit for duty due to malrotation of the 
right tibia-fibula and foot secondary to a fracture of the 
tibia and fibula.  The veteran was separated from service due 
to this disability.  

A VA examination was conducted in August 1993.  The examiner 
indicated a history of hemorrhoids for ten years with 
frequent intermittent bleeding as well as associated pain.  
The veteran had a hemorrhoidectomy in 1985, but continued to 
have intermittent bleeding and pain from the hemorrhoids.  
Examination showed internal hemorrhoids without significant 
bleeding.  The examiner indicated an assessment of prolapsed 
internal hemorrhoids.  

By rating decision in March 1994, the RO granted service 
connection for residuals of a right leg injury, tinea pedis, 
asthma, bilateral pes planus, and hemorrhoids, all with a 
noncompensable evaluation, and denied entitlement to a 10 
percent evaluation based on multiple noncompensable service 
connected disabilities.  

In his VA Form 9, substantive appeal, received in June 1995, 
the veteran stated that he suffered from hemorrhoids during 
his service with the USMC, but did not always report to sick 
bay due to his responsibilities as a non-commissioned 
officer.  He indicated that he currently used various creams 
and suppositories for treatment, but continued to experience 
bleeding after each bowel movement and some bleeding without 
bowel movement.  He submitted pictures of his condition and 
indicated that he was treated at various times from 1980 to 
1991 while in service.  

At a hearing before the undersigned in May 1997, the veteran 
testified that his hemorrhoids had gotten worse since the 
August 1993 VA examination.  He indicated that he would bleed 
with every stool and was treated with Metamucil and 
hemorrhoid ointments with no improvement.  Transcript, p. 3.  
He testified that the hemorrhoids would drop with each stool 
and have to be pushed back in, after which he would have to 
wait 10-15 minutes for relief of tension.  Transcript, 
pp. 4-5.  He indicated that the bleeding also lasted between 
10 and 15 minutes.  Transcript, p. 6.  He stated that he had 
previously had surgery for hemorrhoids, but had not had 
surgery since then, as doctors had told him the pain might 
return following surgery.  Transcript, p. 5.  At the hearing 
the veteran submitted results of a sigmoidoscopy performed in 
December 1995.  The report was positive for hemorrhoids.  

In July 1997, the Board remanded the veterans claim to the 
RO to obtain further treatment records and a more recent VA 
examination of the veterans hemorrhoids.  

The veteran was treated in September 1994 at the VAMC for 
complaints of frequent bleeding from hemorrhoids since 1984.  
A history of a hemorrhoidectomy was indicated.  The examiner 
noted a cluster of external hemorrhoids and no fresh 
bleeding, but digital examination was not completed.  He 
indicated an assessment of hemorrhoids.  In November 1996, 
the veteran complained of prolapsing hemorrhoids, which had 
to be manually reduced after each bowel movement.  
The veteran requested cream for treatment of his condition 
and noted some bleeding.  The examiner noted some external 
hemorrhoids, but was unable to complete the examination due 
to the veterans withdrawal.  An assessment of prolapsing 
hemorrhoids was indicated.  The examiner referred the veteran 
to general surgery for repair of recurrent prolapsing 
hemorrhoids with bleeding.  

A second VA examination was conducted in April 1998, pursuant 
to the July 1997 remand by the Board.  The examiner noted a 
review of the medical records including complaints of 
frequent hemorrhoidal bleeding since 1984, with a 
hemorrhoidectomy performed in 1984 or 1985.  The veteran 
complained of swelling and itching since 1980 and had 
bleeding with most bowel movements.  He indicated that 
suppositories were not helpful in relieving the condition.  
The veteran reported no anemia, but indicated that the 
bleeding can be extensive and affected his lifestyle, as he 
would have to wait for it to stop.  On examination, the 
physician noted no clinical signs of anemia and no fissures.  
He noted an internal and external, grade III, prolapsing, 
reducible hemorrhoid with brisk bleeding and redundant 
internal rectal mucosa.  The examiner indicated a diagnosis 
of prolapsing, bleeding hemorrhoids.  He stated that the 
veteran had a significant problem, which would not 
resolve with conservative measures.  He recommended either 
minor surgery or band ligation and indicated the advantages 
and disadvantages of both procedures.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VAs Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veterans condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veterans favor.  38 C.F.R. § 4.3 (1998).

Under the Schedule, internal or external hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures warrant a 20 percent evaluation.  Large or 
thrombotic, irreducible internal or external hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences 
warrants a 10 percent evaluation and mild or moderate 
internal or external hemorrhoids warrant a noncompensable 
evaluation.  38 C.F.R. § 4.115, Diagnostic Code 7336.  

In the instant case, the VA examination in August 1993 showed 
internal hemorrhoids without significant bleeding.  The 
veteran testified at the May 1997 hearing that his condition 
had become worse since that examination.  He stated that he 
experienced bleeding after each stool with prolapsing 
hemorrhoids.  Treatment records from the VAMC in 1994 showed 
external hemorrhoids and in 1996 indicated a prolapsing 
hemorrhoid, which had to be manually reduced after each bowel 
movement.  An assessment of prolapsing hemorrhoids was 
indicated.  At both examinations at the VAMC, the physical 
examination was not completed due to withdrawal by the 
veteran.  In his December 1998 written arguments, the 
veterans representative stated that the examiner made no 
comment on anemia nor were laboratory tests obtained.  
However, the Board notes that the VA examiner in April 1998 
specified that there were no clinical signs of anemia or 
fissures; the record of examination also shows that no anemia 
was reported by the veteran.  Accordingly, the Board finds 
that sufficient documentation has been made regarding that 
element required for a higher rating.  The examiner otherwise 
indicated an assessment of internal and external, prolapsing, 
reducible hemorrhoids with brisk bleeding and redundant 
internal mucosa.  To warrant an increased evaluation of 20 
percent, the veteran must manifest persistent bleeding with 
secondary anemia or fissures.  The VA examiner in April 1998 
specifically noted no anemia or fissures.  No other medical 
examiner noted either anemia or fissures during examination 
or treatment.  The VA examiner in April 1998 noted redundant 
tissue and the evidence of record shows frequent recurrence 
of the veterans hemorrhoids.  The veterans condition more 
closely approximates the criteria for a ten percent 
evaluation, and the preponderance of the evidence is against 
an increased evaluation of 20 percent.  38 C.F.R. § 3.102, 
4.7.   

The veterans representative also requested that the 
provisions for an extraschedular rating under 38 C.F.R. 
§ 3.321 be considered.  The Board notes that the RO had 
considered whether the veterans claim should be referred to 
the appropriate official for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), but 
declined to refer the claim to that official.  The Board also 
notes that the evidence overall does not reflect frequent 
hospitalizations due hemorrhoids.  Additionally, it has not 
been shown that the hemorrhoids have markedly interfered with 
the veterans employment.  No other factors are in the record 
so as to justify a conclusion that the disability picture 
pertinent to the veterans hemorrhoids is so unusual or 
exceptional that the regular rating criteria are rendered 
impractical.  In sum, the Schedule for Rating Disabilities is 
shown to provide a fair and adequate basis for rendering a 
decision in this case.  Consequently, a higher rating on an 
extraschedular basis is not warranted.    




ORDER

Entitlement to an increased evaluation for hemorrhoids is 
denied.  




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
